DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanathan (US 20160283921 A1).
Regarding claim 1, Ramanathan (US 20160283921 A1), which discloses:
data structures (“data structures,” see Title) for plan of care related data, discloses a network hosted product selection system comprising: a first server on the network, the first server having at least one connected data repository, the first server including a non-transitory medium coupled thereto (“computing system 100 will be described as including a data processing module 118, a statistical analysis module 120, a reporting module 122, and a storage device 124. However, the computing system 100 may be any computing platform capable of performing the described functions. The computing system 100 may include one or more servers that may include hardware, software, or a combination of both for performing the described functions.” [0030]), 
the non-transitory medium containing thereon instructions for the server to: accept a digital executable file in the form of a digitally coded patient state diagnosis model from a connected input communications device and or memory device (“The data may include prescription information related to the patient, for example the recent prescriptions written to the patient” [0023]); execute and parse said diagnosis model for information (“an analytical infrastructure is able to integrate received data.” [0023]); 
compare parsed information with information derived from individual ones of product data models (“Nominative data for an individual can be compared to the relevant aggregated data” [0023]; “the treatment model also including an association label that identifies a linkage between treatment records with a threshold degree of similarity” [Abstract]) 
the product data models including parse able tags weighing efficacy in treatment of one or more medical conditions and or symptoms derived from the patient state diagnosis model (“the analytical infrastructure may weigh each of the individual elements ratings associated with the information received from patients…and apply an equation to calculate an influence factor for each element.” [0051]); 
select one or more than one of the product data models from the connected data repository based on at least collective tag weight resulting from comparison as preferred products for patient use; and presenting a human-readable display (“or example, the client 140 may include a computer that includes an input device, such as a keypad, touch screen, or other device that can accept user information, and an output device that conveys information associated with the operation of the computing system 100.” [0039]) 
listing the one or more than one product and associated transactional data and product use recommendation data (“FIG. 2 illustrates the various stakeholders and other factors involved in affecting the treatment choice provided to a patient. Treatment choice 202 is the choice of prescription drug selected from a wide range of prescription drugs which may be used to treat a specific patient condition…Payers 206 may also influence the treatment choice provided to a patient.” [0040-41]).  

Regarding claim 4, Ramanathan discloses wherein the connected communication device is a mobile cellular telephone (“Moreover, a computer can be embedded in another device, e.g., a mobile telephone,” [0084]).  

Regarding claim 5, Ramanathan discloses wherein the connected memory device is a thumb drive (“a universal serial bus (USB) flash drive” [0084]).  

Regarding claim 6, Ramanathan discloses wherein the parsed information from the executed patient file includes but is not limited to patient diagnosed condition or conditions, symptoms of the condition or conditions the patient is exhibiting, and medications including dose information the patient is taking for the condition or conditions (“The information may include sanitized patient information” [0048]; “The computing systems have the ability to identify and analyze data associated with a particular therapeutic area. The computing systems analyze all classes, brands, and generics of pharmaceutical products used to treat a particular therapeutic area.” [0055]).  

Regarding claim 7, Ramanathan discloses wherein the tags attributed to reflect the values good bad or neutral are attributed to product data model objects and attributes and are specific to the conditions and symptoms a patient discloses in the patient state diagnosis model (“the analytical infrastructure may weigh each of the individual elements ratings associated with the information received from patients, prescribers, groups (IDNs), payers and pharmaceutical companies, and apply an equation to calculate an influence factor for each element.” [0051]).  

Regarding claim 8, Ramanathan discloses wherein tags are used after condition and symptoms are parsed to retrieve products that are good for the patient according to the tags and wherein aggregated knowledge data is used as guideline information to set tag value (“the analytical infrastructure may weigh each of the individual elements ratings associated with the information received from patients…and apply an equation to calculate an influence factor for each element.” [0051]).  

Regarding claim 9, Ramanathan discloses [wherein] the network hosted product and selection system [is] practiced over the larger Internet network, the first server on the Internet and accessible to a transaction terminal on a LAN (“Examples of communication networks include a local area network (LAN), a wide area network (WAN), e.g., the Internet, and a wireless local area network (WLAN).” [0088]).  

Regarding claim 11, Ramanathan discloses wherein a product is parsed as a regimen of treatment and other changes in symptoms of one or more of the patient's conditions may be noted as data for resetting tag values for that product (“The one or more data structures at the updated database may be one or more arrays, one or more records, one or more associative arrays, one or more objects, and/or one or more trees. In some examples, the one or more data structures may be one or more other data structure types,” [0060]; “For example, the generated reference may tag the record with the name of the physician and the disease state treated within the data record. The computing systems at the analytical infrastructure receive large amounts of data on a periodical basis. The one or more data structures that store the received data are designed to facilitate the real time processing of the periodically received data.” [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan, and further in view of Ruben (US 20150324534 A1).
Regarding claim 2, Ramanathan discloses wherein the first server on the network is a transaction terminal (“the client 140 may include a computer that includes an input device, such as a keypad, touch screen, or other device that can accept user information,” [0039]) While Ramanathan does not disclose cannabis, Ruben (US 20150324534 A1), which discloses a diagnostic recommendation tool and thus exists in the applicant’s field of endeavor, discloses use in a cannabis dispensary or in a pharmacy selling cannabis products (“In this way, the patient and the treating professional is able to budget and have more control over their [cannabinoid] treatment itself.” [0015]). It would be obvious to one of ordinary skill in the art to incorporate the information on cannabis, as disclosed by Ruben, into the system and data structures and architecture of Ramanathan, such that cannabis prescription accounts for details of the product, patient history, and available aggregate data, in order that the prescription as might be fulfilled in a dispensary be as tailored to patient needs as possible.

Regarding claim 3, Ramanathan discloses the at least one connected data repository includes product data models including parent objects and child objects and attribute objects (“The one or more data structures are designed so the received data can be stored, accessed, and processed efficiently. The one or more data structures are specially formatted for the organization and storage of the received data…The one or more data structures at the updated database may be one or more arrays, one or more records, one or more associative arrays, one or more objects, and/or one or more trees.” [0060]). Ramanathan does not disclose cannabis; however, Ruben discloses representing at least product strain, product consumption form, volume and identification of CBD compounds, THC compounds, and Terpenes (“By retaining a history of recommended treatments, the treatments themselves are useful for the expansion and focus of the naturally occurring organic material. In the case of cannabis, hybrids can be created or the expanded production of certain strains of cannabis having desired levels of cannabinoids or terpenoids is possible.” [0020]; “the laboratory [can] identify which treatments are most common…As noted earlier, cannabis has a wide variety of components including cannabidiols, cannabinoids, and terpenoids.” [0040-41]; “the recommended mode of administering said naturally occurring organic material” (claim 4)). It would be obvious to one of ordinary skill in the art to incorporate the information on cannabis, as disclosed by Ruben, into the system and data structures and architecture of Ramanathan, such that cannabis prescription accounts for details of the product, patient history, and available aggregate data, in order that the prescription as might be fulfilled in a dispensary be as tailored to patient needs as possible.

Regarding claim 10, Ramanathan discloses wherein products provided to patients to treat medical conditions are added to the patient state diagnostic model as regimens taken to treat said conditions or symptoms and are disclosed by the patient in an updated patient state diagnostic model (“The computing systems at the analytical infrastructure generate an instruction record for the specified treatment area based on comparing the updated provider network model to the treatment model,” [0077]). Ramanathan discloses a return patient visit (“Longitudinal patient data 112 includes information about aspects of care for the one or more patient systems 104.” [0025]) does not disclose a cannabis dispensary; however, Ruben discloses the [cannabis] dispensary or pharmacy (“In this way, the patient and the treating professional is able to budget and have more control over their [cannabinoid] treatment itself.” [0015]). It would be obvious to one of ordinary skill in the art to incorporate the information on cannabis, as disclosed by Ruben, into the system and data structures and architecture of Ramanathan, such that cannabis prescription accounts for details of the product, patient history, and available aggregate data, in order that the prescription as might be fulfilled in a dispensary be as tailored to patient needs as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792